SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Quepasa Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 74833W206 (CUSIP Number) October 16, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) SCHEDULE 13G CUSIP No.74833W206 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON First New York Securities LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 432,106 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 432,106 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 432,106 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.5% 12) TYPE OF REPORTING PERSON BD SCHEDULE 13G CUSIP No.74833W206 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steve Heinemann 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 188,670 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 188,670 8) SHARED DISPOSITIVE POWER 143,452 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 332,122 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.7% 12) TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No.74833W206 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Jay Goldstein 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 11,306 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 11,306 8) SHARED DISPOSITIVE POWER 181,648 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 192,954 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.6% 12) TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No.74833W206 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Doug Lipton 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 47,972 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 47,972 8) SHARED DISPOSITIVE POWER 143,452 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 191,424 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.6% 12) TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No.74833W206 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON David Nguyen 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 20,000 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 20,000 8) SHARED DISPOSITIVE POWER 83,406 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 103,406 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.8% 12) TYPE OF REPORTING PERSON IN Schedule 13G Item 1(a). Name of Issuer: Quepasa Corporation Item 1(b). Address of Issuer’s Principal Executive Offices: 7550 E. Redfield Rd., Suite A Scottsdale, AZ 85260 Item 2(a). Name of Person Filing: (1)First New York Securities LLC (“FNYS”) (2)Steve Heinemann.Mr. Heinemann is employed by and trades securities of the issuer for the proprietary account of FNYS. (3)Jay Goldstein. Mr. Goldstein is a Partner of FNYS. (4)Doug Lipton.Mr. Lipton is a Partner of FNYS. (5)David Nguyen.Mr. Nguyen is a Partner of FNYS. Item 2(b). Address of Principal Business Office or, if None, Residence: (1) First New York Securities L.L.C.90 Park Avenue , 5th Floor New York, NY10016 (2) Steve Heinemannc/o First New York Securities L.L.C. 90 Park Avenue, 5th Floor New York, NY10016 (3) Jay Goldsteinc/o First New York Securities L.L.C. 90 Park Avenue, 5th Floor New York, NY10016 (4) Doug Liptonc/o First New York Securities L.L.C. 90 Park Avenue, 5th Floor New York, NY10016 (5) David Nguyenc/o First New York Securities L.L.C. 90 Park Avenue, 5th Floor New York, NY10016 Item 2(c). Citizenship: (1) First New York Securities L.L.C.New York (2) Steve HeinemannUnited States (3) Jay GoldsteinUnited States (4) Doug LiptonUnited States (5) David NguyenUnited States Item 2(d). Title of Class of Securities: Common Stock, par value $.001 per share Item 2(e). CUSIP Number: 74833W206 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c) ¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) ¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) ¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f) ¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h) ¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) ¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) ¨ Group, in accordance with §240.13d-1(b)(ii)(J) Item 4. Ownership. (a) Amount beneficially owned: (1) First New York Securities L.L.C.432,106 (2) Steve Heinemann332,122 (3) Jay Goldstein192,954 (4) Doug Lipton191,424 (5) David Nguyen103,406 (b) Percent of class1: (1) First New York Securities L.L.C. 3.5% (2) Steve Heinemann 2.7% (3) Jay Goldstein1.6% (4) Doug Lipton 1.6% (5) David Nguyen0.8% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: (1) First New York Securities L.L.C. 432,106 (2) Steve Heinemann188,670 (3) Jay Goldstein 11,306 (4) Doug Lipton 47,9722 (5) David Nguyen 20,000 (ii) Shared power to vote or to direct the vote: (1) First New York Securities L.L.C.0 (2) Steve Heinemann 0 (3) Jay Goldstein 0 (4) Doug Lipton 0 (5) David Nguyen 0 (iii) Sole power to dispose or to direct the disposition of: (1) First New York Securities L.L.C.432,106 (2) Steve Heinemann188,670 (3) Jay Goldstein 11,306 (4) Doug Lipton47,972 (5) David Nguyen20,000 1 Percentages are based on 12,270,761 shares of Common Stock outstanding (as set forth in the Issuer’s Form 10-QSB filed on August 15, 2007). 2 Includes shares held by Stephen, Michael and Gulia Marie Lipton (Doug Lipton’s children). (iv) Shared power to dispose or to direct the disposition of: (1) First New York Securities L.L.C.0 (2) Steve Heinemann143,452 (3) Jay Goldstein 181,648 (4) Doug Lipton143,452 (5) David Nguyen103,406 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8.Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:October 24, 2007FIRST NEW YORK SECURITIES LLC By:/s/ Harris Suffian Name: Harris Sufian Title: Managing Member /s/ Steve Heinemann Steve Heinemann /s/ Jay Goldstein Jay Goldstein /s/ Doug Lipton Doug Lipton /s/ David Nguyen David Nguyen Exhibit 1 AGREEMENT OF JOINT FILING Pursuant to rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned persons hereby agree to file with the Securities and Exchange Commission the Statement on Schedule 13G (the “Statement”) to which this Agreement is attached as an exhibit, and agree that such Statement, as so filed is on the behalf of each of them. IN WITNESS WHEREOF, the undersigned have executed this Agreement as of October 24, 2007. FIRST NEW YORK SECURITIES L.L.C. By: /s/ Harris Sufian Name: Harris Sufian Title: Managing Member /s/ Steve Heinemann Steve Heinemann /s/ Jay Goldstein Jay Goldstein /s/ Doug Lipton Doug Lipton /s/ David Nguyen David Nguyen
